Citation Nr: 0845021	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-14 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial, compensable rating for a right 
thumb sprain.

2.  Entitlement to an initial, compensable rating for a left 
thumb sprain.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tendonitis of the 
left ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel
INTRODUCTION

The veteran had active military service from December 1976 to 
September 2004.  He also had service with the Reserves 
Officers' Training Corps (ROTC).

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2005 rating decision in which the RO, inter 
alia, granted service connection for right and left thumb 
disabilities and assigned 0 percent (i.e. noncompensable) 
ratings for each thumb effective October 1, 2004.  The RO 
also denied service connection for bilateral hearing loss and 
a left ankle disability.  The veteran filed a notice of 
disagreement (NOD) in July 2005, and the RO issued a 
statement of the case (SOC) in January 2006.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in April 2006.

With regard to the right and left thumb disabilities, as the 
appeal initially arose from a request for a higher initial 
ratings following the grant of service connection, the Board 
has characterized these matters in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).  

In his substantive appeal, the veteran requested a Board 
hearing at its offices in Washington, DC, which was scheduled 
in May 2008.  In a March 2008 letter signed by the veteran, 
he withdrew his request for this hearing.  See 38 C.F.R. § 
20.702(e) (2008). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran's right thumb disability is manifested by 
complaints of pain, weakness, and stiffness; the clinical 
evidence indicates the gap between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, is 
0 centimeters (cm) and there is no other objective evidence 
of functional impairment even after repetitive use; all X-
rays have been normal.  

3.  The veteran's left thumb disability is manifested by 
complaints of pain, weakness, and stiffness; the clinical 
evidence indicates the gap between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, is 
0 cm and there is no other objective evidence of functional 
impairment even after repetitive use; all X-rays have been 
normal.  

4.  Competent and persuasive evidence establishes that the 
veteran does not have bilateral hearing loss to an extent 
recognized as a disability for VA purposes.

5.  Competent medical evidence establishes that the veteran 
does not have a left ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable rating for a 
right thumb sprain are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.31. 4.40, 4.45, 
4.71a, Diagnostic Code 5228 (2008).

2.  The criteria for an initial, compensable rating for a 
left thumb sprain are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.31. 4.40, 4.45, 4.71a, Diagnostic 
Code 5228 (2008).

3.  The criteria for service connection for bilateral hearing 
loss are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2008).

4.  The criteria for service connection for a left ankle 
disability are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, September and October 2004 pre-rating letters 
provided notice to the appellant regarding what information 
and evidence is needed to substantiate the claims for service 
connection for right and left thumb disabilities (as the 
claims were then), and service connection for bilateral 
hearing loss and left ankle disabilities.  The letters also 
provided notice as to what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The notice letters specifically 
informed the veteran to submit any evidence in his possession 
pertinent to the claims on appeal (consistent with Pelegrini 
and the version of 38 C.F.R. § 3.159 then in effect).  In 
addition, a March 2006 letter provided the veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

The April 2005 RO rating decision reflects the RO's initial 
adjudication of the claims after issuance of the September 
and October 2004 letters.  After issuance of the March 2006 
letter, and opportunity for the veteran to respond, the 
October 2007 supplemental SOC (SSOC) reflects readjudication 
of the claims.  Hence, the veteran is not shown to be 
prejudiced by the timing of the latter notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records (STRs); and the reports 
of November 2004, November 2005, and June 2007 VA 
examinations.  Also of record and considered in connection 
with the appeal are the various written statements provided 
by the veteran and by his representative, on his behalf

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

A.  Increased Ratings 

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  When a 
question arises as  to which of two ratings applies under a 
particular Diagnostic  Code (DC), the higher rating is 
assigned if the disability more closely approximates the 
criteria for the higher rating;  otherwise, the lower rating 
applies.  38 C.F.R. 
§ 4.7 (2008).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
rating of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  Fenderson, 12 Vet. App. at 126.

The veteran's thumb disabilities are each evaluated as 0 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5228 (2008).  A noncompensable rating is warranted when there 
is limitation of motion of the thumb demonstrated by a gap of 
less than one inch (2.5 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  A 
10 percent rating is warranted when there is a gap of one to 
two inches (2.5 cm. to 5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  To 
warrant a 20 percent rating, there must be a showing of a gap 
of more than two inches (5.1 cm.) between the thumb pad and 
the fingers with the thumb attempting to oppose the fingers.  
38 C.F.R. § 4.71a, DC 5228.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2008); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

Considering the pertinent evidence in light of the above, the 
Board finds that initial compensable ratings for the 
veteran's right and left thumb disabilities are not 
warranted.

On November 2005 VA examination, the veteran reported that he 
had a dull ache in his thumbs with occasional sharp pain.  He 
also reported limited range of motion and decreased grip 
strength.  On physical examination, the veteran could tie 
shoelaces, fasten buttons, and pick up pieces of paper.  Hand 
strength was normal.  Range of motion of the thumbs was to 70 
degrees of radial abduction, to 70 degrees of palmar 
abduction, to 60 degrees of metacarpal phalangeal flexion, 
and to 60 degrees of interphalangeal flexion, bilaterally.  
The examiner noted that range of motion was normal.  There 
was no additional limitation due to pain, fatigue, weakness, 
lack or endurance, or incoordination, and there was no 
ankylosis.  X-rays were normal.  The diagnoses were chronic 
bilateral thumb sprain.

On June 2007 VA examination, the veteran reported achiness 
and stiffness in the metacarpal phalangeal joints of the 
thumbs.  He said that he had recurring pain for the past six 
years, which occurred twice a week and lasted for a day.  On 
a pain scale of 1 to 10 (10 being the worst pain), he 
described the pain as 1 or 2, and said it was more difficult 
to type during those time periods.  On physical examination, 
results were consistent with those noted above.  In addition, 
with the thumb attempting to oppose the fingers, the 
measurement between the tip of the thumb and the tip of each 
finger was 0 cm, bilaterally.  The examiner opined that there 
was no pathology present to render diagnoses with regard to 
the right and left thumbs. 

In light of the foregoing, the Board finds no bases for 
assignment of an initial, compensable rating for the right or 
left thumb disabilities, including the assignment of any 
staged ratings pursuant to Fenderson.  Therefore, the claims 
for initial, compensable ratings for right and left thumb 
sprains must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against assignment of any higher rating, that doctrine is 
not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53- 56 (1990).

B.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110; 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

1.  Bilateral Hearing Loss

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The veteran's STRs are unremarkable for hearing loss.  The 
report of a January 1972 examination for the ROTC indicates 
hearing was within normal limits.  On audiometric testing, 
the veteran's pure tone thresholds, in decibels, were as 
follows (in International Standards Organization (ISO) 
units):


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
10
5
5
0
10
Left
15
5
0
10
15

The report of the veteran's May 2004 separation examination 
also indicates bilateral hearing was within normal limits.  
On audiometric testing, the veteran's pure tone thresholds, 
in decibels, were as follows (in International Standards 
Organization (ISO) units):


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
0
5
5
5
25
Left
5
0
0
15
25

The above-cited evidence indicates that no hearing loss, as 
defined by 38 C.F.R. 
§ 3.385, was shown in service.  The Board notes that the 
absence of in-service evidence of a hearing loss disability 
is not fatal to a claim for service connection.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence 
of a current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

On November 2004 audiometric testing, the veteran's pure tone 
thresholds, in decibels, were as follows (in International 
Standards Organization (ISO) units):


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
10
10
5
15
30
Left
5
5
0
20
25

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  Diagnoses included bilateral high 
frequency hearing loss.  

On June 2007 audiometric testing, the veteran's pure tone 
thresholds, in decibels, were as follows (in International 
Standards Organization (ISO) units):


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
10
5
10
15
35
Left
10
5
5
25
30

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The examiner opined that the veteran's 
hearing was within normal limits.

The above-cited testing results do not establish a current 
bilateral hearing loss disability as defined by 38 C.F.R. § 
3.385, as the auditory thresholds were not 40 decibels or 
greater at any of the frequencies, the auditory thresholds at 
the minimum three of the frequencies were not 26 decibels or 
greater, and the Maryland CNC speech recognition scores were 
greater than 94 percent.  See 38 C.F.R. § 3.385.  Moreover, 
neither the veteran nor his representative has presented or 
identified existing audiometric testing results that meet the 
requirements of that regulation for bilateral hearing loss.

2.  Left Ankle Disability

The veteran's STRs indicate the veteran twisted his left 
ankle while jogging in October 1984.  An April 1985 record 
indicates that an X-ray was negative for fractures.  There 
was tenderness on palpation of the tendon crossing the 
tibiotalar junction, but he had full range of motion.  The 
impression was tendonitis of the dorsiflexion tendon of the 
left ankle.  A January 1986 record notes that the veteran 
reported chronic pain and stiffness in the left ankle.  There 
was plantar fascial pain at the heel, full range of motion, 
and nonspecific pain across the dorsum.  There was no 
effusion, swelling, or ligamentous laxity.  X-rays did not 
reveal any bony abnormalities or evidence of degenerative 
joint disease.  There was a small bone spur on the dorsum of 
the left talus.  The assessment was nonspecific ankle pain/ 
heel pain (plantar fasciitis).  A May 1989 record notes that 
the veteran continued to have pain along the dorsum of the 
foot when walking.  He had a normal gait; full range of 
motion; and no edema, crepitus, or laxity.  There was 
tenderness over the tarsal sinus.  The assessment was a 
normal left ankle examination with subjective pain.  An X-ray 
of the left ankle was normal.  On May 2004 separation 
examination the veteran's feet were normal and he denied any 
foot trouble or swollen or painful joints.  

On November 2005 VA examination, the veteran reported that he 
had pain and swelling, which occurred monthly and lasted a 
day.  He said there was no other functional impairment and 
that he did not lose any time from work.  On physical 
examination, he had full range of motion of the left ankle 
with no signs of deformity.  There was no evidence of pain, 
fatigue, weakness, lack of endurance, or incoordination.  An 
X-ray was normal.  The VA examiner stated that there was no 
pathology to render a diagnosis.

On June 2007 VA examination, the veteran reported that he had 
weakness and stiffness in his left ankle.  There was no 
swelling, heat, redness, giving way, lack of endurance, 
locking, fatigability or dislocation.  There were no pain 
symptoms or resulting functional impairment even after 
repetitive use.  On physical examination the left ankle was 
normal with full range of motion.  An X-ray was normal.  The 
VA examiner stated that there was no pathology to render a 
diagnosis.

Although a January 1986 STR notes that there was evidence of 
a small bone spur on the dorsum of the left talus, all 
subsequent X-rays- those taken in May 1989, November 2005, 
and June 2007-have not shown any such abnormality.  Moreover, 
there have been no other objective signs of functional 
impairment indicative of a left ankle disability.  The Board 
points out that, mere pain, alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  

3.  Both Claims for Service Connection

In addition to the objective evidence cited above, in 
adjudicating these claims, the Board has considered the oral 
and written assertions advanced by the veteran and on his 
behalf.  However, to the extent that those assertions are 
being offered either to establish bilateral hearing loss or 
left ankle disabilities, or a nexus between each current 
disability under consideration and service, such evidence 
must fail.  Matters of diagnosis and etiology are within the 
province of trained professionals.   See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As laypersons are not shown to 
possess the appropriate training and expertise, the veteran 
and his representative simply are not competent to provide a 
probative (persuasive) opinion on the matters upon which 
these claims turn.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992)); Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  Thus, where, as here, competent and persuasive 
medical evidence establishes that the veteran does not have 
bilateral hearing loss or left ankle disabilities for which 
service connection is sought, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the claims for service connection for 
bilateral hearing loss and for a left ankle disability must 
be denied because the first essential criterion for a grant 
of service connection-competent evidence of the currently-
claimed disability-has not been met.

For all the foregoing reasons, the claims for service 
connection for bilateral hearing loss and for tendonitis of 
the left ankle must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

An initial, compensable rating for a right thumb sprain is 
denied.  

An initial, compensable rating for a left thumb sprain is 
denied.  

Service connection for bilateral hearing loss is denied.

Service connection for tendonitis of the left ankle is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


